DETAILED ACTION
This action is in response to the initial claims filed 3/19/2021.  Claims 1-20 are pending.  Independent claims 1, 13 and 19, and corresponding dependent claims are directed towards a method, system and non-transitory computer-readable medium for deterministic sparse-tree based cryptographic proof of liabilities.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement filed 5/27/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the references indicated by strikethrough have not been considered, unless otherwise noted.
Drawings
The drawings are objected to because:	Fig. 9 item 900 is not described in the specification.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).	The application papers are objected to because of pgs. 52-53 which comprise text/images taken from pgs. 29-30 and 45-46 of Chalkias et al. “Distributed Auditing Proofs of Liabilities”, submitted via IDS filed 7/1/2021, that have been inserted without regards to context or subject matter.  The text/image makes references to information not found in the specification, for example:  API, prior discussions & arguments and “Theorem 7”.	A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
The disclosure is objected to because of the following informalities:	[0059] the first recitation of the acronym BFT is not expanded;	[0096] makes reference to Fig. 2 and states that a malicious entity would be unable to determine the total liability due to shuffling, however, looking at Fig. 2 it is apparent that the shuffling of the nodes does not affect the total liability as both the before and after can be totaled to “50”, suggest moving this statement to [0098] where homomorphic encryption in addition to the shuffling would hide the total amount;	[0102] l. 5 “nod” should be “node”;	[0113] the first recitation of the acronyms CRH, SHA2 and SHA3 are not expanded;	[0130] the first recitation of the acronym TLS is not expanded;	[0137] the first recitation of the acronym RAM is not expanded;	[0138] items 804, 808a, 808b and 808c are not shown in Fig. 8;	[0160] the first recitation of the acronym ICO is not expanded;	[0192] the first recitation of the acronyms ROM, EEPROM and CD-ROM are not expanded; 	[0196] the first recitation of the acronyms PC and PDA are not expanded; and	[0204] the first recitation of the acronym I/O is not expanded.	Appropriate correction is required.
Claim Objections
Claims 1, 17 and 18 are objected to because of the following informalities, shown with suggested amendments:	Claim 1 l. 1 should end with a colon as it is the beginning of a list separated by semi-colons;	Claim 17 ll. 2-3 “further storing instructions thereon that, when executed by the at least one processor, cause the system to” is repeated and should be removed; and	Claim 18 ll. 2-3 “further storing instructions thereon that, when executed by the at least one processor, cause the system to” is repeated and should be removed.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 ll. 2-3, Claim 13 ll. 5-6 and Claim 19 ll. 3-4 recite “a committed liability” which is vague and indefinite.  In the specification “committed” can be interpreted as either a “financial commitment” (i.e. a debt or liability (see [0002])) or as a “homomorphic commitment” (i.e. a representation of liability that hides the actual value (see [0023])).  For purposes of applying prior art Examiner has interpreted the limitations related to “a committed liability” as a “financial commitment”.  Examiner note: The reference Haber et al. (US 2017/0033933 A1), which is relied on in the prior art rejection below, addresses the alternative interpretation of a “homomorphic commitment” in [0017].
Claims 2-12, 14-18 and 20 incorporate the deficiencies of claims 1, 13 and 19, respectively, through dependency, and are therefore also rejected.
Claim 7 ll. 2-3 recite “the committed liability is a small positive number” of which “small” is a relative term that renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the “positive number” is rendered indefinite.  For purposes of applying prior art the limitation has been construed as “the committed liability is a 
Claim 8 incorporates the deficiencies of claim 7, through dependency, and is therefore also rejected.
Claim 16 ll. 3-4 recite “the committed liability is a small positive number” of which “small” is a relative term that renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the “positive number” is rendered indefinite.  For purposes of applying prior art the limitation has been construed as “the committed liability is a 
Claims 17-18 incorporate the deficiencies of claim 16, through dependency, and are therefore also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce, J. D. “The Mini-Blockchain Scheme”, published July 2014, supplied in the IDS filed 7/1/2021, in view of Haber et al. (US 2017/0033933 A1), published Feb. 2, 2017.
As to claim 1, Bruce substantially discloses a method (Bruce pg. 4 ¶2) comprising:	generating a user leaf node for a user by applying a deterministic function to a committed liability and user identifier associated with the user (Bruce pg. 4 ¶2 – pg. 5 ¶2 hash tree with all unique non-empty address (sparse-tree) and balances hashed; pg. 9 ¶3-6 further tree explanation);	positioning the generated user leaf node in a deterministic sparse-tree (Bruce pg. 4 ¶2 tree with all unique non-empty address (sparse-tree) and balances; pg. 9 ¶3-6 deterministic hash (root) of account tree);	receiving a request to verify that the committed liability associated with the user is included in a total liability for the deterministic sparse-tree (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash); and	generating an authentication path for the user leaf node comprising a list of nodes in the sparse-tree between the user leaf node associated with the user and a root node indicating the total liability, wherein the authentication path establishes that the committed liability associated with the user is reflected in the total liability (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash).	Bruce fails to explicitly disclose deterministically shuffling the user leaf node with padding nodes and other user leaf nodes.	Haber describes calculation of a signature for a document.	With this in mind, Haber discloses deterministically shuffling leaf nodes with padding nodes and other leaf nodes (Haber [0026] calculation of commit values (hashed values) and dummy values (hashed random input) for leaf nodes placed into Merkle tree; [0023] & [0040] reordering engine defines an order for the commitment values and dummy values independent of the order of the document).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dummy values and the reordering of Merkle tree leaf nodes of Haber with the account balance tree of Bruce, such that user leaf nodes are reordered along with dummy leaf nodes, as it would advantageously obfuscate information about the leaf nodes that contain commit values from malicious discovery (Haber [0023]).
As to claim 11, Bruce and Haber disclose the invention as claimed as described in claim 1, including further comprising:	publishing the root node of the deterministic sparse-tree to an immutable database (Bruce pg. 5 ¶1 master hash/root stored in each block headers of blockchain);	receiving additional requests to verify that committed liabilities associated with other users are included in the total liability for the deterministic sparse-tree  (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash);	generating additional authentication paths associated with the other users (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash); and	comparing the authentication paths to the published root node to ensure every user has the same view of the total liability for the deterministic sparse-tree (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash).
As to claim 13, Bruce substantially discloses a system (Bruce pg. 4 ¶4 computer) comprising:	at least one processor (Bruce pg. 4 ¶4 computer – requires processor); and	at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor (Bruce pg. 4 ¶4 computer - requires memory with instructions to operate), cause the system to:		generate a user leaf node for a user by applying a deterministic function to a committed liability and user identifier associated with the user (Bruce pg. 4 ¶2 – pg. 5 ¶2 tree with all unique non-empty address (sparse-tree) and balances; pg. 9 ¶3-6 further tree explanation);		position the generated user leaf node in a deterministic sparse-tree (Bruce pg. 4 ¶2 tree with all unique non-empty address (sparse-tree) and balances; pg. 9 ¶3-6 deterministic hash (root) of account tree);		receive a request to verify that the committed liability associated with the user is included in a total liability for the deterministic sparse-tree (Bruce pg. 9 ¶3-6 step 1&4. verification of account – a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash); and		generate an authentication path for the user leaf node comprising a list of nodes in the sparse-tree between the user leaf node associated with the user and a root node indicating the total liability, wherein the authentication path establishes that the committed liability associated with the user is reflected in the total liability (Bruce pg. 9 ¶3-6 step 1&4. verification of account – a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash).	Bruce fails to explicitly disclose deterministically shuffling the user leaf node with padding nodes and other user leaf nodes.	Haber discloses deterministically shuffling leaf nodes with padding nodes and other leaf nodes (Haber [0026] calculation of commit values (hashed values) and dummy values (hashed random input) for leaf nodes placed into Merkle tree; [0023] & [0040] reordering engine defines an order for the commitment values and dummy values independent of the order of the document).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dummy values and the reordering of Merkle tree leaf nodes of Haber with the account balance tree of Bruce, such that user leaf nodes are reordered along with dummy leaf nodes, as it would advantageously obfuscate information about the leaf nodes that contain commit values from malicious discovery (Haber [0023]).
As to claim 19, Bruce substantially discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device (Bruce pg. 4 ¶4 computer - requires memory with instructions executed by processor to operate) to:	generate a user leaf node for a user by applying a deterministic function to a committed liability and user identifier associated with the user (Bruce pg. 4 ¶2 – pg. 5 ¶2 tree with all unique non-empty address (sparse-tree) and balances; pg. 9 ¶3-6 further tree explanation);	position the generated user leaf node in a deterministic sparse-tree (Bruce pg. 4 ¶2 tree with all unique non-empty address (sparse-tree) and balances; pg. 9 ¶3-6 deterministic hash (root) of account tree);	receive a request to verify that the committed liability associated with the user is included in a total liability for the deterministic sparse-tree (Bruce pg. 9 ¶3-6 step 1&4. verification of account – a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash); and	generate an authentication path for the user leaf node comprising a list of nodes in the sparse-tree between the user leaf node associated with the user and a root node indicating the total liability, wherein the authentication path establishes that the committed liability associated with the user is reflected in the total liability (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash).	Bruce fails to explicitly disclose deterministically shuffling the user leaf node with padding nodes and other user leaf nodes.	Haber discloses deterministically shuffling leaf nodes with padding nodes and other leaf nodes (Haber [0026] calculation of commit values (hashed values) and dummy values (hashed random input) for leaf nodes placed into Merkle tree; [0023] & [0040] reordering engine defines an order for the commitment values and dummy values independent of the order of the document).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dummy values and the reordering of Merkle tree leaf nodes of Haber with the account balance tree of Bruce, such that user leaf nodes are reordered along with dummy leaf nodes, as it would advantageously obfuscate information about the leaf nodes that contain commit values from malicious discovery (Haber [0023]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce, J. D. “The Mini-Blockchain Scheme”, published July 2014, supplied in the IDS filed 7/1/2021, in view of Haber et al. (US 2017/0033933 A1), published Feb. 2, 2017, in view of Boutaba et al. (US 2019/0245680 A1), published Aug. 8, 2019.
As to claim 2, Bruce and Haber substantially disclose the invention as claimed as described in claim 1, including wherein applying the deterministic function to the committed liability and the user identifier comprises applying a verifiable random function to the committed liability and the user identifier associated with the user.	Bruce and Haber fail to explicitly disclose where the random function is a verifiable random function (VRF).	Boutaba describes a blockchain based secure naming and update verification system.	With this in mind, Boutaba discloses where the random function is a verifiable random function (Boutaba [0085] calculation of a hash value using a verifiable random function).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the VRF of Boutaba with the hashing of Bruce and Haber, such that the commitment hashing is made with a verifiable random function, as it would advantageously allow for proving that a randomization was calculated correctly.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce, J. D. “The Mini-Blockchain Scheme”, published July 2014, supplied in the IDS filed 7/1/2021, in view of Haber et al. (US 2017/0033933 A1), published Feb. 2, 2017, in view of Tang et al. “Ensuring Security and Privacy Preservation for Cloud Data Services”, published June 2016.
As to claim 12, Bruce and Haber substantially disclose the invention as claimed as described in claim 1, including further comprising:	receiving an audit request associated with the deterministic sparse-tree (Bruce pg. 9 ¶3-6 step 1&4. verification of account –a Merkle tree provides verification via hash calculations along the route from leaf node to root and comparison of final calculation against master hash);	shuffling the leaf nodes based on hashes of user identifiers in each of the leaf nodes (Haber [0026] calculation of commit values (hashed values) and dummy values (hashed random input) for leaf nodes placed into Merkle tree; [0023] & [0040] reordering engine defines an order for the commitment values and dummy values independent of the order of the document); and	determining internal nodes for the deterministic sparse-tree such that an encrypted liability for each internal node is a sum of committed liabilities of a left-child-node and a right-child-node of the internal node (Haber [0027] calculate intermediate hash values from left and right child hash values).	Bruce and Haber fail to explicitly disclose in response to receiving the audit request, re-shuffling the leaf nodes; and re-determining internal nodes.	Tang describes methods for securing data in cloud computing environments. 	With this in mind, Tang discloses in response to receiving a request, re-shuffling data (Tang §6.1.2 user data is stored with dummy data and the location of the user data is changed via a shuffling operation after every access; §6.1 access pattern can be observed to deduce various sensitive information).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the shuffling of data and dummy data of Tang with the leaf nodes (real and padded) of Bruce and Haber, such that upon a verification request the leaf nodes are shuffled (requiring recalculation of the intermediate nodes), as it would advantageously prevent malicious adversaries from inferring information from requests and responses (Tang § 6.1).
Allowable Subject Matter
Claims 3-10, 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided any rejection(s) under 35 U.S.C. 112(b) and claim objections, set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method presented in the manner of claims 1 and 2, in which a deterministic sparse-tree is generated with leaf nodes of user identifiers and their committed liability, that are shuffled with padding leaf nodes, the deterministic sparse-tree providing a proof of a committed liability being included in the total liability of the root (Merkle tree proofs), where in claim 2, the leaf nodes are also formed using a verifiable random function (VRF), the method further creating an audit identifier and blinding factor using a key derivation function on the output of the VRF, the blinding factor used to obfuscate the committed liability of the leaf node, in the specific manner and combination as recited in claim 3.
Regarding claims 14 and 20, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a system or non-transitory computer-readable medium presented in the manner of claims 13 and 19, respectively, in which a deterministic sparse-tree is generated with leaf nodes of user identifiers and their committed liability, that are shuffled with padding leaf nodes, the deterministic sparse-tree providing a proof of a committed liability being included in the total liability of the root (Merkle tree proofs), the leaf nodes are also formed using a verifiable random function (VRF), and a key derivation function is applied to the output of the VRF to create an audit identifier and blinding factor, the blinding factor used to obfuscate the committed liability of the leaf node, in the specific manner and combination as recited in claims 14 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chalkias et al., “Practical Privacy Preserving Proofs of Solvency”, replacement copy for illegible IDS copy, is related to zero-knowledge proofs of solvency.
Poutanen (US 8,078,642 B1) is related to padding nodes in a tree.
Patt-Shamir et al. (US 2005/0237930 A1) is related to padding nodes in a tree.
Geagan, III et al. (US 2012/0117123 A1) is related to assigning resources to a binary tree structure.
Ghetti et al. (US 10,740,474 B1) is related to padding a tree with empty nodes.
Haber et al. (US 2017/0033933 A1) is related to reordering of commitment values and dummy values in a document signature tree.
Khi et al. (US 2019/0171825 A1) is related to VRFs and blinding.
Boutaba et al. (US 2019/0245680 A1) is related to blockchain based secure naming and update verification.
Chen et al. (US 2020/0252211 A1) is related to generating secure randomness in blockchain.
Buldas et al. (US 2014/0245020 A1) is related to blinding factors and hash trees.
Truu et al. (US 2021/0075595 A1) is related to increasing the input of a hash on a node of a hash tree.
Golle et al. (US 2009/0249220 A1) is related to Merkle trees and commitments.
Autry et al. (US 2021/0167963 A1) is related to commitment values generated from derived random values.
Salomonsen et al. (US 2008/0000969 A1) is related to auditing and shuffling.
Neff (US 2002/0007457 A1) is related to verifiably shuffling data for an audit.
Dalal et al. (US 9,792,431 B1) is related to data shuffling.
Mohassel et al. (US 2020/0219099 A1) is related to determining solvency of a digital asset exchange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492